Citation Nr: 0908646	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for 
erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1969 to April 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection and 
assigned a noncompensable disability rating for erectile 
dysfunction.

In the May 2006 rating decision, the RO found that there was 
no evidence of loss of use of a creative organ and therefore 
the issue of special monthly compensation was not raised.  In 
a subsequent statement dated in September 2007, the Veteran 
stated that he has no sperm when he climaxes.  The Board 
finds that this evidence potentially raises a claim for 
special monthly compensation for loss of a creative organ.  
This matter is referred to the RO for appropriate action. 


FINDING OF FACT

The evidence does not show that the Veteran has any penile 
deformity.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of April 20, 2004, the date of his claim, and 
a noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891. 

VA has obtained service treatment records, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Erectile Dysfunction

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  An 
appeal from the initial assignment of a disability rating, as 
in this case, requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran is seeking an initial compensable rating for 
service-connected erectile dysfunction, currently rated as 
noncompensable under § 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7522.  He contends that, although he is able to have 
sexual intercourse three or four times a week with 
medication, the experience is not the same as before he 
underwent treatment for prostate cancer.  Under DC 7522, a 20 
percent rating is warranted for a penile deformity with loss 
of erectile power.  Where the schedule does not provide a 
zero percent (noncompensable) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

The Veteran underwent a VA examination in August 2004, in 
which the examiner confirmed the diagnosis of erectile 
dysfunction.  No penile deformity was noted.  The Veteran 
underwent another VA examination in May 2006, in which the 
examiner stated that the Veteran had erectile dysfunction 
that is relieved with the use of medication so that he is 
able to have intercourse as often as he did prior to his 
surgery.  Upon examination, the Veteran's genitalia were 
normal.  The Veteran has submitted treatment records and 
letters from several private physicians, all of whom confirm 
that he has erectile dysfunction.  However, none of the 
evidence suggests that there is penile deformity.  

Based on the foregoing evidence, the Board concludes that 
criteria for a compensable rating under Diagnostic Code 7522 
are not met.  Although the evidence clearly establishes that 
the Veteran experiences a loss of erectile power, there is no 
indication that he has or ever had any physical penile 
deformity.  Absent evidence of a penile deformity, a 
noncompensable rating is the only appropriate rating for the 
Veteran's impotency under Diagnostic Code 7522.  

In summary, the evidence does not demonstrate that the 
Veteran's disability meets the criteria for a compensable 
rating.  Accordingly, the claim is denied.  

The Veteran has neither alleged nor implied significant 
interference with employment such as would raise the issue of 
an extraschedular rating under 38 C.F.R. § 3.321.


ORDER

Entitlement to a compensable rating for erectile dysfunction 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


